Citation Nr: 9916482	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for residuals of a low back 
injury, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The veteran's son, John


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This appeal stems from a July 1993 rating decision of the RO 
that denied entitlement to service connection for residuals 
of a low back injury.  The veteran had filed a claim for 
entitlement to a permanent and total disability rating for 
pension purposes in January 1993, but this issue was deferred 
in the July 1993 rating decision, and not decided by the RO 
until October 1993.  Although the issue was noted on the 
November 1993 statement of the case, there is no statement 
following the October 1993 decision that can reasonably be 
construed as a notice of disagreement with the denial of 
pension benefits.  It was further indicated at the July 1997 
hearing before the Board that the veteran did not wish to 
pursue this claim.  Aside from the effectiveness of that 
apparent withdrawal of the claim, the issue is not in 
appellate status in any event and need not be considered 
further.  38 U.S.C.A. § 7105 (West 1991); see Fenderson v. 
West, 12 Vet. App. 119 (1999); see also 38 C.F.R. § 20.204(b) 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence is approximately in equipoise that 
degenerative changes of the spine were caused, at least in 
part, by inservice parachute jumping.



CONCLUSION OF LAW

Service connection for residuals of a low back injury is 
warranted.  38 U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  As 
discussed below, there is credible evidence of inservice 
trauma, there is a current low back disability present, and 
medical-nexus evidence linking the two.  See Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table).  The Board is also satisfied that 
all relevant evidence has been properly developed and that 
there is no further duty to assist in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.

Service medical records are essentially negative.  The DD 214 
indicates that the veteran had a parachute badge.

A January 1990 VA consultation radiological report reveals 
that the veteran had rather severe lumbar scoliosis, convexed 
to the right.  There were severe diffuse degenerative changes 
of the lumbar spine, severe degenerative changes throughout 
the lumbar facet joints, and diffuse degenerative changes of 
the lumbar interspaces with anterior osteophytes at all 
lumbar levels, with associated general sclerosis at L5-S1.

The veteran was examined by the VA in May 1993, complaining 
of back pain.  He did not recall any specific accident while 
in the military, but he had been involved in strenuous 
jumping activities.  Objectively, there was a flattening of 
the lordotic curve, and scoliosis of the lumbar spine was 
diagnosed along with diffuse idiopathic skeletal 
hyperostosis, and a degenerative disc at L5-S1.  Scoliosis, 
as a congenital anomaly, was confirmed by radiological study; 
there were associated degenerative changes with osteophyte 
formation.

In a December 1993 statement, the veteran's private 
physician, Richard V. Johnson, M.D., acknowledged the 
veteran's history of parachute jumping.  He stated that the 
veteran had scoliosis in the spine as well as diffuse, severe 
degenerative changes in the lumbar spine, and also some 
sacroiliac joint abnormalities.  For the past five years the 
veteran's back had been "getting worse."  The physician's 
impression was that the veteran had severe degenerative 
changes in the lumbar spine and sacroiliac region, and 
probably did have diffuse degenerative disease of the spine.  
He stated, "It is probable the parachute jumps during the 
Korean War were a contributing factor to his degeneration in 
the spine."

At a January 1994 RO hearing the veteran testified that on 
one of his jumps that he dented his canteen.  He felt that he 
fractured his hip at that time.  With the parachutes that 
they used, he thought that the fall was the equivalent of 
jumping from a building 20 feet high.

At a July 1997 hearing before the Board the veteran testified 
about the inservice canteen incident and his subsequent pain.

Pursuant to a January 1998 request by the Board, a VA 
physician's opinion was obtained in February 1998 for medical 
clarification of the issue in this case.  This physician 
extensively reviewed the record and noted his impression that 
the veteran had congenital changes in the lumbar spine as 
well as degenerative changes.  He stated that scoliosis, if 
progressive, can produce a degenerative pattern of spine 
disease as well as associated pain.  He stated, however, that 
it is equally recognized that trauma to the spine can induce 
or even exacerbate a degenerative condition.  It was his 
opinion that the veteran had a congenital anomaly of the 
spine and that this can contribute to degenerative syndrome.  
He could not, however, rule out that a significant trauma as 
described by the veteran regarding parachute jumping would 
not be a factor in exacerbating or adding to a progression of 
these symptoms.  Therefore, although the physician could not 
agree that parachute jumps caused 
the scoliosis and subsequent degenerative findings, he did 
not think that this activity could be fully excluded either.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  Special 
presumptive provisions provide that if arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from service, such disability will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d); compare Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994) (a radiogenic disease not listed in the presumptive 
service provisions precluded service connection on a 
presumptive basis, but did not preclude service connection on 
a direct basis).

Mere congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  The VA general counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); See 38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.303(c), 3.306.

In this case, although there is no evidence of degenerative 
changes of the low back in service or to a compensable degree 
within one year thereafter, a private physician has stated 
that the veteran's parachute activities in service were a 
"probable" factor regarding current low back degenerative 
changes.  There is some evidence that these degenerative 
changes may instead be a result of the veteran's congenital 
scoliosis, but it appears at least as likely as not that the 
degenerative joint disease resulted--at least in part--from 
the parachute jumping.  The VA physician, in the February 
1998 opinion, could not exclude this possibility.  There is 
no positive evidence that the veteran's congenital scoliosis 
itself--aside from whether it is a disease or defect--was 
caused by the parachute jumping, and it is unclear whether 
the VA physician was opining that this was possible.  Rather, 
that physician did more clearly indicate that the 
degenerative changes of the low back may have been 
contributed to by the parachute jumping--perhaps as an 
aggravation of scoliosis.  There is no dilemma on this point 
to resolve, however, since the evidence is approximately in 
equipoise that degenerative changes of the spine were caused, 
at least in part, by inservice parachute jumping,  Service 
connection is therefore warranted for residuals of a low back 
injury to include degenerative joint disease.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.310.

The benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a low back 
injury, to include degenerative joint disease, is granted.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

